





CITATION: Matz v. Copley, 2011 ONCA 485



DATE: 20110630


DOCKET: C52932


COURT OF APPEAL FOR ONTARIO


MacPherson, Juriansz and Karakatsanis JJ.A.


BETWEEN


Harold Matz and Mary Matz


Plaintiffs (Appellants)


and


Normal Copley, Marilyn Copley and Castlerock Home
          Inspections


Defendants (Respondents)


Derek Fazakas, for the appellants


Philip Garbutt, for Castlerock Home Inspections


Marc Munro, for the Copley respondents


Heard and released orally: June 28, 2011


On appeal from the order of Justice Ramsay of the Superior
          Court of Justice, dated October 7, 2010.


ENDORSEMENT

[1]

The appellants, Harold and Mary Matz, appeal from the decision of Ramsay
    J. of the Superior Court of Justice dated October 7, 2010 dismissing their
    action against all defendants. He did so pursuant to two motions for summary
    judgment brought under the new Rule 20 of the
Rules of Civil Procedure
.
    The action related to alleged defects found in a house purchased by the Matzs
    from the Copleys. The Matzs sued the Copleys and the home inspector they had
    retained, Castlerock Home Inspections.
[2]

The appellants contend that the motion judge did not take a hard look at
    the evidence. We disagree. He reviewed the evidence of the Matzs expert, Gary
    Emsley, and that of Mrs. Copley and concluded that Emsleys evidence was
    insufficient to ground a case in fraud against the Copleys, which was the
    Matzs claim.
[3]

Nor did the motion judge err by awarding summary judgment in favour of
    Castlerock. The Castlerock inspection report clearly identified defects which
    Mr. Matz confirmed in his testimony. Moreover, the Castlerock report contained
    the limitation that 80 per cent of the foundation wall was not visible.
[4]

The appellants assert that the motion judges interaction with their
    counsel raises a reasonable apprehension of bias against the appellants and
    their counsel on the part of the motion judge. There is not a sufficient basis
    in this record to support such a serious allegation.
[5]

The appeal is dismissed. The Copleys and Castlerock are entitled to
    their costs of the appeal fixed at $7,500 each, inclusive of disbursements and
    applicable taxes.
J.C.
    MacPherson J.A.
R.G.
    Juriansz J.A.
Karakatsanis
    J.A.